Citation Nr: 1313467	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1977 until February 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2011.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a November 2006 rating action, the RO denied reopening claims for service connection for hearing loss, tinnitus and sinusitis.  The Veteran was notified of the decision, but did not appeal.

2.  The evidence associated with the claims file since the November 2006 final denial relates to unestablished facts necessary to substantiate the claims for service connection for hearing loss, tinnitus and sinusitis.


CONCLUSIONS OF LAW

1. The November 2006 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2. Evidence received since the November 2006 rating decision is new and material; the claims of entitlement to service connection for bilateral hearing loss, tinnitus and sinusitis are reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for bilateral hearing loss, tinnitus and sinusitis.  In view of the Board's decision to reopen all the claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claims

The Veteran currently contends that he currently has bilateral hearing loss, tinnitus and sinusitis that was caused and/or aggravated by his service.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Sinusitis Claim

In July 1981, the RO issued its initial denial of service connection for sinusitis.  The RO found that the Veteran's treatment for sinusitis in service represented an acute condition and that following treatment there were no residuals shown at discharge or the June 1981 VA examination.  In a December 1999 rating decision, the RO denied reopening the Veteran's claim for service connection for sinusitis, following the receipt of additional VA medical records, including a January 1999 finding of nasal congestion/rhinitis.  In a November 2006 rating decision, the RO again denied the Veteran's attempt to reopen his claim, following the receipt of additional VA medical records, including a November 2005 diagnosis of sinusitis/rule out sinusitis.  

The Veteran did not file an application for review on appeal within one year of any of the prior rating decisions.  Therefore, such decisions are final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for sinusitis prior to the expiration of the appeal period stemming from the July 1981 rating decision or the November 2011 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Since November 2006, the RO received VA medical records, which included a February 2005 CT scan report indicating left maxillary sinusitis.  The Veteran also provided additional lay statements, including during a March 2011 Board hearing.  At that time, the Veteran claimed that he has had sinusitis chronically since service and indicated that he had been told by a medical professional that his sinus problems were caused by his problematic tooth in service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Board concludes that the Veteran's statements regarding the relationship between his sinusitis and his service are new.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the service connection claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection may be reopened. 

Bilateral Hearing Loss and Tinnitus Claims

In September 1993, the RO issued its initial denial of service connection for bilateral hearing loss.  The RO found that the Veteran had hearing loss at the time of his entrance into active duty and that his discharge examination did not show that it had been aggravated beyond normal progression.  The Veteran filed another claim for service connection in April 1994.  In an August 1994 letter, the RO informed the Veteran that his claim for hearing loss had been denied and that if he wished to pursue his claim he would need to submit new evidence to support it.  The Veteran did not provide any further evidence or file a notice of disagreement with those decisions.  

The RO denied reopening the Veteran's claim for service connection bilateral hearing loss in December 1999 and November 2006 rating decisions, finding that no new and material evidence had been submitted.  At most, the new VA medical records included an October 1998 finding of hearing loss, without a medical opinion as to the cause of it.  

In regards to the bilateral hearing loss rating decisions, the Veteran did not file an application for review of appeal within one year any of those decisions.  All those decisions are final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000)].  

Additionally, in regards to the tinnitus claim, the RO initially denied the claim for service connection for tinnitus in a December 1999 rating decision.  The RO found that there was no evidence to demonstrate that the Veteran's tinnitus was incurred in or aggravated by service.  The Veteran filed a notice of disagreement with that decision in September 2000.  The RO issued a statement of the case for the tinnitus claim in November 2000.  The Veteran however did not file a substantive appeal.  As such, that decision became final.  38 C.F.R. § 20.202 and 20.302.  

In a November 2006 rating decision, the RO again found no evidence of a relationship between that the Veteran's tinnitus and service.  The Veteran did not file an application for review of that appeal within one year of the rating decision.  That rating decision is final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000)].  

In regards to both the bilateral hearing loss and tinnitus claims, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, such regulation is inapplicable in the previous claims, as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss or tinnitus prior to the expiration of the appeal periods stemming from any of the rating decisions.  See also Bond, 659 F.3d 1 at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

Since November 2006, the RO received VA medical records, which included a September 2008 treatment for bilateral hearing loss and tinnitus.  The Veteran also provided additional lay statements, including during a March 2011 Board hearing.  At that time, the Veteran indicated that he had noted hearing loss in service and denied post-service noise exposure.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at  513.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Board concludes that the Veteran's statements regarding the relationship between his bilateral hearing loss and tinnitus and his service are new.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the service connection claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus may be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for sinusitis is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for tinnitus is granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that his bilateral hearing loss developed in service due to his duties working in the engine rooms of different ships.  He also contends that his tinnitus began in service and that his sinusitis began following problems with one of his teeth in service.

The record documents previous diagnoses of bilateral hearing loss and tinnitus (September 2008 and July 2009 VA medical records) and sinusitis (November 2005 VA medical record).  The Veteran essentially contends that those disorders have been chronic since service.  

The Board finds that a VA examination is necessary to determine whether the Veteran has bilateral hearing loss, tinnitus and/or sinusitis that began in service or is etiologically related to service. 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board notes that in May 2010 the RO attempted to schedule the Veteran for a VA audio examination, but that the examination was cancelled and that the Veteran had failed to report for his examination.  The Veteran also provided unclear communications during that time period, including a communication from him wherein he indicated that he was withdrawing his claim (June 2010 written statement) and then a report of contact (in June 2010) wherein he indicated that he wished to continue his appeal.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

The Board also notes that the last VA medical records associated with the claims file were from May 2010 and that the record indicates that the Veteran receives continuing treatment from VA.  Additionally, the Board notes that the Veteran submitted a February 2005 VA CT scan report from Johnson City, Tennessee.  Other VA medical records from Tennessee have not been associated with the claims file.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) should obtain VA treatment records from the VA Ohio Healthcare System dated May 2010 to the present and any other unassociated VA medical records, specifically including from the VA Tennessee Healthcare System.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the requested medical records have been associated with the claims file, the AOJ shall request an audio VA examination to determine whether the Veteran has bilateral hearing loss that was caused or aggravated by service and whether he has tinnitus due to service.

The examiner should include a complete discussion of the medical principals used in forming his/her opinion.  
If the examiner finds that bilateral hearing loss clearly and unmistakably pre-existed his service, the examiner should also opine as to whether it was aggravated by service, and, if so, the extent it was aggravated beyond the natural progression of the disorder, if possible.

The examiner is requested to render opinions addressing each of the following questions: 

a) Does the Veteran currently have bilateral hearing loss and/or tinnitus?  

b)  Did the Veteran clearly and unmistakably enter active military service with bilateral hearing loss?  If yes, the examiner should identify the evidence leading to this conclusion. 

If the Veteran currently has bilateral hearing loss that pre-existed military service:

1) Did the Veteran have temporary or intermittent flare-ups in service; or was there a permanent worsening of the underlying pathology of any such condition due to or during service, resulting in the current disability?  

2)  Was there any increase in the severity of the bilateral hearing loss during service, and if so, was any such increase in severity due to the natural progression of the disability?  

3) If there was an increase in severity of the bilateral hearing loss due to service that was beyond the natural progression of that disorder, the examiner should attempt to identify the baseline disability on entrance and the extent of increased disability due to service.  

c)  If the Veteran currently has bilateral hearing loss that did NOT pre-exist military service, is it at least as likely as not (50% probability or greater) that any currently diagnosed disorder began in or was caused by the Veteran's service?  

d)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed tinnitus began in or was caused by the Veteran's service?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any service treatment records, VA medical records (including the October 1998 VA audio medical report), prior VA examination reports, the Veteran's statements (such as his reports of noise exposure in the March 2011 Board hearing p. 5), and any other records of evidence; and 

	any medical principles which apply to the facts and medical issue at hand.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  After the requested medical records have been associated with the claims file, the AOJ shall request an appropriate VA examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed sinusitis and his service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have sinusitis?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed sinusitis has been caused or aggravated by the Veteran's service?  The examiner should specifically consider i) the Veteran's in-service treatments for breathing (such as his septoplasty) and ii) his claim that his dental treatment caused or aggravated his sinusitis.  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any service treatment records (including the reports of septoplasty and dental complaints), VA medical records, prior VA examinations (including in January 1981), private medical records, and the Veteran's lay statements (including the March 2011 Board hearing testimony-regarding his tooth starting on p. 11 and his septoplasty on p. 13) and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


